Mr. Justice Black,
with whom Mr. Justice Douglas concurs,
dissenting.
I would grant certiorari in this case and hold that the petitioners, Time, Inc., and Dan Jenkins, were entitled to summary judgment since, for the reasons stated in the separate opinions of Mr. Justice Douglas and myself in New York Times Co. v. Sullivan, 376 U. S. 254, 293; Rosenblatt v. Baer, 383 U. S. 75, 94; and Curtis Publishing Co. v. Butts, 388 U. S. 130, 170, I believe that a libel judgment against these petitioners is forbidden by the First Amendment’s guarantee that freedom of the press shall not be abridged, a guarantee made applicable to the States by the Fourteenth Amendment. This constitutional bar would apply to any state of facts that might be shown at the trial of this case. I believe the First Amendment was intended to leave the press free from the harassment and expense of suits such as this.